 



(MAXTOR LOGO) [f17527f1752700.gif]
2006 Annual Incentive Plan
OBJECTIVES: The primary objectives of the Annual Incentive Plan are to:

•   Drive Maxtor profitability,   •   Align participants’ performance objectives
with successful achievement of corporate financial goals and initiatives,   •  
Provide reward opportunities consistent and competitive with the data
storage/computer peripheral industry, and   •   Set direction in the event the
Seagate merger is terminated.

ELIGIBILITY: Each participant will have a target incentive expressed as a
percentage of base salary. Participation and the participant’s target incentive
percentage are determined on grade level/position responsibilities and program
design basis; most professional and executive levels are documented in their
offer letters. Participation for one year at a specific incentive percentage
does not guarantee either participation or a specific incentive percentage for a
subsequent year. Participants hired during the Plan year will participate on a
pro-rata basis. Participants hired or rehired on or after October 1, 2006, are
not eligible to participate in the 2006 Plan. Participants promoted on or after
10/1/06 will not have a change in their target incentive for the current fiscal
year. A change in position, prior to 10/1/06, to a position that has a different
target incentive percentage will result in a pro-rata target incentive
calculation based on the percent of the year at the different incentive
percentage. Further, participants that are off work due to personal leave or
disability (excluding workers compensation) in excess of 30 days will have their
incentive payout reduced proportionally relative to the percent of the fiscal
year not worked. Part-time participants working 20 hours a week or more will
participate on a pro-rata basis. Interns, contractors, or temporary employees
are not eligible to participate. Employees eligible for sales-related
commissions are also not eligible under this Plan. Employees with a current
Performance Rating of “Needs Improvement” or “Unsatisfactory” are ineligible to
participate in the Plan. The Internal Compensation Committee of Maxtor, in its
sole discretion, can suspend eligibility if national laws or labor contracts
would substantially affect the Plan’s purpose or effect.
INCENTIVE TARGET: Each participant will have a target incentive expressed as a
percentage of base salary. No payment shall be due or payable under this Plan if
the second payment under the Retention Bonus Program becomes payable.
CORPORATE FINANCIAL PERFORMANCE: Corporate financial performance must be at the
Board of Directors approved threshold or higher to generate an incentive payout
under this Plan. Individual awards will be paid only if the Company’s financial
performance threshold is met or exceeded. The Compensation Committee of the
Board of Directors shall determine if performance thresholds are met and
authorize the level of payout, if any, under the Plan.

pg 1



--------------------------------------------------------------------------------



 



PERFORMANCE RATING: The participant’s overall performance rating from the
Performance Evaluation (Meets, Exceeds or Outstanding) is a primary factor in
determining the potential incentive payout from the pool. The incentive modifier
is as follows:

          Performance   Incentive Modifier Range
Outstanding
    110%- 120 %
Exceeds
    100%- 110 %
Meets
    85% - 100 %

The manager assigns the specific value within the range.
INCENTIVE CALCULATION: The following two examples demonstrate how the incentive
payout would be calculated at two different corporate and individual performance
results:

         
Base Salary
  $ 60,000  
Target Incentive Percentage
    10 %
Incentive Opportunity
  $ 6,000  

                 
Hypothetical Corporate Financial Results
    80 %     110 %
Target Incentive Opportunity
  $ 6,000     $ 6,000  
Corp Results Modified Incentive
  $ 4,800     $ 6,600  
Individual Performance Modifier
  Meets at 90 %   Exceeds at 100%
Hypothetical Payout
  $ 4,320     $ 6,600  

DISCRETIONARY ADJUSTMENTS AND ADMINISTRATION: The Compensation Committee of the
Board of Directors has the right to modify, cancel any awards, amend the Plan or
the performance thresholds or any other provisions under the Plan at any time at
its discretion and to reflect the impact of significant, unbudgeted
acquisitions/divestitures, unusual or extraordinary accounting items or
significant, unplanned changes in the business environment. The CEO must approve
the incentive targets for the various position levels. The Senior Vice
President, Human Resources is responsible for interpretation and administration
of all provisions of the Plan.
INCENTIVE PAY OUT: Awards will be determined after the release of earnings for
fiscal year 2006 and after the Compensation Committee of the Board of Directors’
approval, which is expected to be in the second quarter 2007. Payments from the
Plan, if applicable, will be in the April time frame, or later as determined by
the Compensation Committee of the Board of Directors. Payout is conditioned on
the termination of the merger agreement with Seagate prior to closing of the
merger. Participants who are involuntarily terminated (layoff or not for cause
only) after 12/31/06 but before payout date will be paid on payout date. All
other participants must be employed on date of payout to receive any award. The
maximum payout cannot exceed 2.0 times a participant’s target incentive
percentage.
TERMINATION OF THE PLAN: Seagate and Maxtor have entered into a merger
agreement. This Plan will terminate at the closing of the merger and upon such
closing, there shall be no rights for any payments under this Plan. If the
merger is terminated, then this Plan will remain in effect for 2006.

Pg 2